Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to the claims filed 7/16/2019.  Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of computing risk level and authorizing transaction based on determination that a user trust score is greater or equal to risk level, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 1, 19 and 20 recite, in part, method/system/medium for performing the steps of receiving a request for a transaction from a user; retrieving from a trust mediator, security-related sensor data including at least one of changes or signatures in a security characteristic of a network component; computing a risk level associated with the transaction, the risk level being based on the transaction and the security-related sensor data; transmitting, to the trust mediator, the risk level for modifying security safeguards in the network component to maintain a security level for the transaction and authorizing the transaction based on a determination that a user trust score associated with the user is greater than or equal to the risk level.  These steps describe the concept of computing risk level and authorizing transaction based on determination that a user trust score is greater or equal to risk level, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  Claims 2-18 are dependent on claims 1, 19 and 20 and include all the limitations of claims 1, 19 and 20.  Therefore, Claims  

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “processor”, “memory” and “device” to perform the receiving, retrieving, computing, transmitting and authorizing steps and using a “camera” to capture information.  The “processor”, “memory” and “device” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Capturing information imprinted on a transaction instrument with a “camera” is merely generally linking the user of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using using “processor”, “memory” and “device” to perform the receiving, retrieving, computing, transmitting and authorizing steps and using a “camera” to capture information amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified receiving/retrieving, determining (computing/authorizing) and transmitting data with a computer as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Capturing information imprinted on a transaction 

               Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, 9, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1).

As per Claims 1, 19, 20

Lang (‘264) discloses

	a processor, paragraph 0046 (one or more processors)
	


receiving, by a processor and from a mobile device, a request for a transaction from a user, see at least paragraph 0058 (user may conduct one or more transactions) and paragraph 0036 (computer is a mobile device), paragraph 0036 (user is at a mobile location)

retrieving, by the processor, security-related sensor data (network address) including at least one of changes (user location is different than during a previous user transaction/security threat) or signatures in a security characteristic of a network component, see at least paragraph 0009 (rate of decrease of trust level based on a user location; user location may be determined based on a network address; the magnitude of the rate of decrease may be increased if the user location is different than during a previous user transaction) , paragraph 0038 (security threat….increases the rate of decrease of the trust levels)
 
computing, by the processor, a risk level associated with the transaction, the risk level being based on the transaction and the security-related sensor data, see at least Abstract of Lang (calculate transaction risk level based on a type of user transaction perform by the user), paragraph 0039 (transaction risk level may be based on: user-account history such as recent transactions…and/or a security threat), paragraph 0038 (security threat….increases the rate of decrease of the trust levels)
 

transmitting, by the processor, the risk level for modifying security safeguards in the network component to maintain a security level for the transaction (request additional authentication information), see at least paragraph 0027 (if transaction risk level exceeds the trust level, the computer system may request additional authentication information) 

authorizing, by the processor, the transaction based on a determination that a user trust score associated with the user is greater than or equal to the risk level, see at least Abstract of Lang (determines a trust level for a user; calculate transaction risk level based on a type of user transaction perform by the user), paragraph 0065 (because the trust level is greater than the transaction risk level, the user may be allowed), paragraph 0058 (user may conduct one or more transactions), paragraph 0073 (different types of transactions such as displaying a page of information may have different associated risk values)

Lang (‘264) discloses retrieving security-related sensor data and transmitting risk level, see at least paragraph 0038 (security threat….increases the rate of decrease of the trust levels) and paragraph 0027 (if transaction risk level exceeds the trust level, the computer system may request additional authentication information), but fails to explicitly disclose the security-related sensor data is retrieved from a trust mediator and the risk level is transmitted to the trust mediator.  Runkle (’439) teaches retrieving security-related sensor data from trust mediator and transmitting risk level to trust mediator, see at least claim 1 of Runkle (comparing....selected portions of collected sensor data to predefined set of events and causing said decision agent process to issue said system alert to users when any of said predefined events is detected and a pre-set risk threshold is exceeded), claim 5 of Runcle (identify a level of risk ....outputs said risk assessment to   Both Lang and Runkle and directed toward performing risk assessment.  Therefore, the Examiner assert that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Falcone's invention to include the security-related sensor data is retrieved from a trust mediator and the risk level is transmitted to the trust mediator.  One would have been motivated to do so for the benefit of reducing risk by using a trust mediator for risk determination.  

As per Claim 5

Lang (‘264) discloses wherein the security-related sensor data comprises information relating to protection mechanisms implemented for the transaction, see at least paragraph 0009 (rate of decrease of trust level based on a user location; user location may be determined based on a network address; the magnitude of the rate of decrease may be increased if the user location is different than during a previous user transaction)

As per Claim 6

Lang (‘264) discloses receiving, by the processor, user identification data associated with the user from at least one of the mobile device, an electronic communication device of a third party, or a database, see at least claim 6 of Lang (the user identifier includes a password and/or username), paragraph 0063 (mobile profile), paragraph and Fig 1 (computer)

As per Claim 7

Lang (‘264) discloses validating, by the processor, user identification data associated with the user by comparing the user identification data to data retrieved from at least one of a database of a known party, an electronic communication device of a third party, or a database of a third party, paragraph 0037 (login), paragraph 0026 (authentication information the user previously provided such as username a password), paragraph 0033 (usernames…passwords….may be stored locally and/or remoted … on a server)

As per Claim 9

Lang (‘264) discloses receiving, by the processor and from the mobile device, user identification data of the user, see at least claim 6 of Lang (the user identifier includes a password and/or username), paragraph 0063 (mobile profile) 

As per Claim 17

Lang (‘264) discloses matching, by the processor, the risk level to a corresponding one of a plurality of risk levels, see at least paragraph 0027 (calculate risk level based on a type of user transaction performed by the user where different types of transactions may have different risk levels), paragraph 0039 (define different transaction risk levels)


2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Faith et al. (US 2010/0280950 A1).


As per Claim 2

Lang (‘264) discloses wherein the transaction is a financial transaction and computing the risk level comprises computing the risk level based on the financial transaction, see at least paragraph 0039 (transaction risk level may be based on: user-account history such as recent transactions), paragraph 0030 (financial transaction), but fails to explicitly disclose computing risk level based on value of financial transaction.  Faith (‘950) teaches compute financial transaction risk level based on a value of the financial transaction, see at least paragraph 0089 (dollar amount for a current transaction), paragraph 0042 (risk analysis …determine whether to authorize a transaction), paragraph 0064 (calculate a risk score), paragraph 0139, paragraph 0151 (if a risk score is above a certain value).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include computing the financial transaction risk level based on a value of the financial transaction.  One would have been motivated to do so for the benefit of reducing transaction risk.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Pearl et al. (US 8,001,054 B1).  

As per Claim 3

Lang (‘264) discloses computing the risk level of financial transaction, see at least Abstract of Lang (calculate transaction risk level based on a type of user transaction perform by the user), paragraph 0039 (transaction risk level may be based on: user-account history such as recent transactions…and/or a security threat), but fails to explicitly disclose computing, by the processor and based on the security-related sensor data, a probability that the transaction will be compromised.  Pearl (‘054) teaches computing a probability that the transaction will be compromised based on a security-related sensor data (the value for UN), see at least columns 7-8 (the strength of the security is improved with a larger value for UN... if the range is 0-7, then that is a 1 in 8 chance that someone could guess the correct value of the UN and compromise the security of the transaction).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include computing, by the processor, based on the security-related sensor data, a probability that the financial transaction data will be compromised.  One would have been motivated to do so for the benefit of increasing security by lowering the probability of compromise.

4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Faith et al. (US 2010/0280950 A1) and Pearl et al. (US 8,001,054 B1).  

As per Claim 4

Lang (‘264) discloses wherein the transaction is a financial transaction, paragraph paragraph 0030 (financial transaction), but fails to explicitly disclose computing, by the processor and based on the security-related sensor data, a probability that the financial transaction will be compromised and computing, by the processor, the probability that the financial transaction will be compromised.  Pearl (‘054) teaches computing, by a processor and based on security-related sensor data, a probability that a transaction will be compromised and computing, by the processor, the probability that transaction will be compromised, see at least columns 7-8 (the strength of the security is improved with a larger value for UN... if the range is 0-7, then that is a 1 in 8 chance that someone could guess the correct value of the UN and compromise the security of the transaction).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include computing, by the processor, based on the security-related sensor data, a probability that the financial transaction data will be compromised.  One would have been motivated to do so for the benefit of increasing security by lowering the probability of compromise.

Lang (‘264) discloses computing the risk level of financial transaction, see at least Abstract of Lang (calculate transaction risk level based on a type of user transaction perform by the user), paragraph 0039 (transaction risk level may be based on: user-account history such as recent transactions…and/or a security threat), but fails to explicitly disclose computing a product of a value of the financial transaction.  Faith (‘950) teaches computing a product of a value of the financial transaction, see at least paragraph 0089 (dollar amount for a current transaction), paragraph 0053 (amount of the transaction…name or product or service involved in the transaction).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include computing a product of a value of the financial transaction.  One would have been motivated to do so for the benefit of reducing transaction risk.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Atef et al. (US 2006/0161435 A1).

As per Claim 8

Lang (‘264) fails to explicitly disclose retrieving, by the processor, individual trust scores corresponding to portions of user identification data, respectively; and computing, by the processor, the user trust score based on the individual trust scores.  Atef (‘435) teaches retrieving, by a processor, individual trust scores corresponding to portions of the user .

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Raghunath (US 8,392,975 B1).


As per Claim 10

Lang (‘264) discloses receiving, by the processor and from the mobile device, user identification data of the user, see at least claim 6 of Lang (the user identifier includes a password and/or username), paragraph 0063 (mobile profile) 

Lang (‘264) fails to explicitly disclose  wherein the user identification data comprises decoded information.  Raghunath (‘975) teaches  decoding user identification data, see at least column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include wherein the user identification data comprises decoded information.  One would have been motivated to do so for the benefit of increasing transaction security.

As per Claim 11

Lang (‘264) teaches receiving information from mobile device, see at least paragraph 0036 (mobile device), but fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.  Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Therefore, the Examiner asserts that it would have been obvious for one of 
 
As per Claim 12

Lang (‘264) teaches receiving information from mobile device, see at least paragraph 0036 (mobile device), but fails to explicitly disclose wherein the mobile device obtains decoded information by capturing, using a camera, hidden coded information imprinted on a transaction instrument of the user.  Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing, using a camera, hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include wherein the mobile device obtains the decoded information by capturing, using a camera, hidden coded information imprinted on transaction instrument of user.  One would have been motivated to do so for the benefit of increasing transaction security.
	
As per Claim 13

Lang (‘264) teaches receiving information from mobile device, see at least paragraph 0036 (mobile device), but fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user and decoding, using pattern recognition software, the hidden coded information.   Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user and decoding, using pattern recognition software, the hidden coded information, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user and decoding, using pattern recognition software, the hidden coded information.  One would have been motivated to do so for the benefit of increasing transaction security.

s 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Raghunath (US 8,392,975 B1) and Nishikado (US 6,572,025 B1).

As per Claim 14

Lang (‘264) teaches receiving information from mobile device, see at least paragraph 0036 (mobile device), but fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.   Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.  One would have been motivated to do so for the benefit of increasing transaction security.

Lang (‘264) fails to explicitly disclose wherein the hidden coded information comprises a variation in a controllable parameter.  Nishikado (‘025) teaches wherein the hidden coded information comprises a variation in a controllable parameter, see at least Fig 15 (credit card), Fig 16A, column 1 (information code product; an information code reading device for reading the information codes e.g. two-dimensional bar codes, on the information code product; identifying user of the information code product e.g. a card; card including coded personal identifying information), column 2 (because the unit of information codes with one or more specific color is included….any person cannot obtain the information codes unless the person knows the specific color; the information codes are hidden in the image, and therefore the information cannot be recognized by just seeing the code including image), column 4 (information codes with one or more ; specific color, including predetermined coded information), column 7 (no person can obtain the complete unit of information codes unless the person knows the synthesizing positions and regions; specific color are extracted on the basis of data of light reflected by the code-including image, the hidden information codes in the image can be decoded), column 13 (performs capturing processing of the data…picked up by a CCD camera; information code printed article/information code product).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Falcone’s s invention to include wherein the hidden coded information comprises a variation in a controllable parameter.  One would have been motivated to do so for the benefit of increasing transaction security.
  
As per Claim 15

  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.  One would have been motivated to do so for the benefit of increasing transaction security.

Lang (‘264) fails to explicitly disclose wherein the hidden coded information comprises a variation in a controllable parameter comprising at least one of a color, a text positioning offset, or a text shape.  Nishikado (‘025) teaches hidden coded information comprises a variation in a controllable parameter comprising at least one of a color, a text positioning offset or a text shape, see at least Fig 15 (credit card), Fig 16A, column 1 (information code product; an information code reading device for reading the information codes e.g. two-dimensional bar codes, on the information code product; identifying user of the information code product e.g. a card; card including coded personal identifying information), column 2 (because the unit of information codes with one or more specific color is included….any person cannot obtain the information codes unless the person knows the specific color; the information codes are hidden in the image, and therefore the information cannot be recognized by just seeing the code including image), column 4 (information codes with one or more ; specific color, including predetermined coded information), column 7 (no person can obtain the complete unit of information codes unless the person knows the synthesizing positions and regions; specific color are extracted on the basis of data of light reflected by the code-including image, the hidden information codes in the image can be decoded), column 13 (performs capturing processing of the data…picked up by a CCD camera; information code printed article/information code product).  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Falcone’s s invention to include wherein the hidden coded information comprises a variation in a controllable parameter comprising at least one of a color, a text positioning offset or a text shape.  One would have been motivated to do so for the benefit of increasing transaction security.

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2009/0199264 A1) in view of Runkle et al. (US 2008/0243439 A1), as applied to claims 1, 19 and 20 above, and further in view of Falcone et al. (US 2002/0194096 A1).

As per Claim 16



As per Claim 18

Lang (‘264) discloses computing, by the processor, the user trust level based on user identification data, see at least paragraph 0026 (the computer system may determine a trust level for the user….function of elapsed time since the user previously provided authentication information; username, password), but fails to explicitly disclose identifying, by the processor, one of a plurality of user trust scores that corresponds to the risk level.  Falcone (‘096) teaches identifying, by the processor, one of the plurality of user trust scores that corresponds to the corresponding one of the plurality of risk levels, see at least paragraph 0012 (comparison of the customer score and a predetermined risk threshold level) and paragraph 0026 (varying levels are selected to correspond to various customer scores) and paragraph 0012 (the requested transaction is authorized or rejected in real-time based on a comparison of the customer score and a predetermined risk threshold level).  Both Lang and Falcone are directed to identifying risk associated with transaction.  Therefore the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Lang’s invention to include identifying, by the processor, one of the plurality of user trust scores that corresponds to the corresponding one of the plurality of risk levels.  One would have been motivated to do so for the benefit of increasing transaction security.

Additional relevant reference found but not used in the rejection: Aura (US 2003/0166397 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIA-YI LIU/Primary Examiner, Art Unit 3695